DETAILED ACTION
Pending Claims
Claims 1-12 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kageyama (JP 60-069125 A).
Regarding claims 1, 6, and 10, Kageyama discloses: (1) a resin composition (Abstract; claim; Example 1 in Table 1 and page 4, lines 15-20 of the machine translation) comprising: 
an epoxy compound (Abstract; claim; page 3, line 2 through page 4, line 4 of the machine translation; Example 1 in Table 1 and page 4, lines 15-20 of the machine translation: see “diglycidyl ether of 1,1-bis (4-hydroxyphenyl)ethane”
a curing agent (Abstract; claim; page 4, lines 4-12 of the machine translation; Example 1 in Table 1 and page 4, lines 15-20 of the machine translation: see “methyltetrahydrophthalic anhydride” and “2-ethyl-4-methylimidazole”), 
wherein the resin composition contains a bisphenol E type epoxy resin as the epoxy compound in an amount of 25 mass% or more and 100 mass% or less relative to the total amount of the epoxy compound (Abstract; claim; page 3, line 22 through page 4, line 4 of the machine translation; Example 1 in Table 1 and page 4, lines 15-20 of the machine translation);
(6) wherein the epoxy compound is an epoxy resin having an epoxy group at both ends (Abstract; claim; page 3, line 2 through page 4, line 4 of the machine translation; Example 1 in Table 1 and page 4, lines 15-20 of the machine translation: see “diglycidyl ether of 1.1-bis (4-hydroxyphenyl)ethane”); and 
(10) wherein curing temperature is 80o C or higher and 200o C or lower (Example 1 in Table 1 and page 4, lines 15-20 of the machine translation: see “80oC” and “120oC”).
The recitation “reinforcing” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the resin composition, wherein the prior art can meet this future limitation by merely being capable of such intended use.  The composition of Kageyama appears to be capable of this intended use because it satisfies all of the material/chemical limitations of the claimed composition.

Claims 1, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuboki et al. (JP 09-316170 A).
Regarding claims 1, 6, 7, and 10, Kuboki et al. disclose: (1) a resin composition (Abstract; page 5, line 18 through page 8, line 9 of the machine translation; Examples 3 & 4 in Table 2 and page 10, lines 10-16 of the machine translation) comprising: 
an epoxy compound (Abstract; page 5, line 18 through page 6, line 6 of the machine translation; Examples 3 & 4 in Table 2 and page 10, lines 10-16 of the machine translation: see “diglycidyl ether of 1,1-bis(4-hydroxyphenyl) ethane” – see also chemical formula (1)); and 
a curing agent (Abstract; page 6, line 8 through page 7, line 12 of the machine translation; Examples 3 & 4 in Table 2 and page 10, lines 10-16 of the machine translation: see “phenol novolac resin” and “triphenyl phosphine”), 
wherein the reinforcing resin composition contains a bisphenol E type epoxy resin as the epoxy compound in an amount of 25 mass% or more and 100 mass% or less relative to the total amount of the epoxy compound (Abstract; page 5, line 18 through page 6, line 6 of the machine translation; Examples 3 & 4 in Table 2 and page 10, lines 10-16 of the machine translation: see “diglycidyl ether of 1,1-bis(4-hydroxyphenyl) ethane” – see also chemical formula (1));
(6) wherein the epoxy compound is an epoxy resin having an epoxy group at both ends (Abstract; page 5, line 18 through page 6, line 6 of the machine translation; Examples 3 & 4 in Table 2 and page 10, lines 10-16 of the machine translation: see “diglycidyl ether of 1,1-bis(4-hydroxyphenyl) ethane” – see also chemical formula (1));
(7) wherein a content of chlorine in the epoxy compound is 900 ppm or less (Abstract; Examples 3 & 4 in Table 2 and page 10, lines 10-16 of the machine translation; see also Examples 1 & 2 in Table 1, page 8, line 14 through page 9, line 6, and page 10, lines 6-8: see “diglycidyl ether of 1,1-bis(4-hydroxyphenyl) ethane” – see also chemical formula (1)); and
(10) wherein curing temperature is 80o C or higher and 200o C or lower (page 7, lines 14-24 of the machine translation; Examples 3 & 4 in Table 2 and page 10, lines 10-16 of the machine translation: see “160 oC” and “180 oC”).
The recitation “reinforcing” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the resin composition, wherein the prior art can meet this future limitation by merely being capable of such intended use.  The composition of Kuboki et al. appears to be capable of this intended use because it satisfies all of the material/chemical limitations of the claimed composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama (JP 60-069125 A).
Regarding claims 4 and 5, the teachings of Kageyama are as set forth above and incorporated herein.  He fails to explicitly disclose: (4) a mixture of a bisphenol E type epoxy resin and at least one type selected from the group consisting of a bisphenol A type epoxy resin and a bisphenol F type epoxy resin; and (5) a mixture of a bisphenol E type epoxy resin, a bisphenol A type epoxy resin, and a bisphenol F type epoxy resin.  Rather, he contemplates mixtures of the diglycidyl ether of 1,1-bis(4-hydroxyphenyl)ethane and other epoxy resins (see page 3, line 22 through page 4, line 4 of the machine translation).  These other epoxy resins include bisphenol A type epoxy resin and bisphenol F type epoxy resin (see page 3, lines 24-25 of the machine translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the instantly claimed epoxy resin mixture in the composition of Kageyama because: (a) Kageyama contemplates mixtures of the diglycidyl ether of 1,1-bis(4-hydroxyphenyl)ethane and other epoxy resins; and (b) the other epoxy resins of Kageyama include bisphenol A type epoxy resin and bisphenol F type epoxy resin.
Regarding claim 8, the teachings of Kageyama are as set forth above and incorporated herein.  The exemplary embodiment of Kageyama is formulated with an anhydride curing agent.  Accordingly, the exemplary embodiment fails to disclose: (8) wherein the curing agent is at least one type selected from the group consisting of alicyclic polyamines, aliphatic polyamines, and modified products thereof.  However, the general teachings of Kageyama et al. contemplate the use of other curing agents (see page 4, lines 4-12 of the machine translation).  These other curing see “diethylenetriamine” and “triethylenetetramine”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the instantly claimed curing agent in the composition of Kageyama because: (a) the exemplary embodiment of Kageyama is formulated with an anhydride curing agent; (b) the general teachings of Kageyama contemplate the use of other curing agents; and (c) the other curing agents of Kageyama include aliphatic polyamines.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuboki et al. (JP 09-316170 A).
Regarding claim 8, the teachings of Kuboki et al. are as set forth above and incorporated herein.  The exemplary embodiment of Kuboki et al. is formulated with a phenolic curing agent.  Accordingly, the exemplary embodiment fails to disclose: (8) wherein the curing agent is at least one type selected from the group consisting of alicyclic polyamines, aliphatic polyamines, and modified products thereof.  However, the general teachings of Kuboki et al. contemplate the use of other curing agents (see page 6, line 8 through page 7, line 2 of the machine translation).  These other curing agents include alicyclic polyamines and aliphatic polyamines (see page 6, lines 11-12 of the machine translation: see “diethylenetriamine” “triethylenetetramine” and “isophoronediamine”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the instantly claimed curing agent in the composition of Kuboki et al. because: (a) the exemplary embodiment of Kuboki et al. is formulated with a phenolic curing agent; (b) the general teachings of Kuboki et al. contemplate .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuboki et al. (JP 09-316170 A) and Kageyama (JP 60-069125 A).
Regarding claims 4 and 5, the teachings of Kuboki et al. are as set forth above and incorporated herein.  Kuboki et al. contemplate epoxy resin mixtures including their diglycidyl ether of 1,1-bis(4-hydroxyphenyl)ethane and epoxy resins of bisphenols (see page 5, lines 24-25 of the machine translation).  However, they fail to explicitly disclose: (4) a mixture of a bisphenol E type epoxy resin and at least one type selected from the group consisting of a bisphenol A type epoxy resin and a bisphenol F type epoxy resin; and (5) a mixture of a bisphenol E type epoxy resin, a bisphenol A type epoxy resin, and a bisphenol F type epoxy resin.
The teachings of Kageyama are as set forth above and incorporated herein.  Kageyama demonstrates that bisphenol A type epoxy resins and bisphenol F type epoxy resins are recognized in the art as suitable epoxy resins of bisphenols for epoxy blends of diglycidyl ether of 1,1-bis(4-hydroxyphenyl)ethane (see page 3, lines 22-25 of the machine translation).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the instantly claimed epoxy resin mixture in the composition of Kuboki et al. because: (a) Kuboki et al. contemplate epoxy resin mixtures including their diglycidyl ether of 1,1-bis(4-hydroxyphenyl)ethane and epoxy resins of epoxy resins of bisphenols for epoxy blends of diglycidyl ether of 1,1-bis(4-hydroxyphenyl)ethane; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Claim Rejections - 35 USC § 103
Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tendou et al. (US 2009/0273070 A1) in view of Kuboki et al. (JP 09-316170 A) and Kageyama (JP 60-069125 A).
Regarding claims 1, 6, 7, and 10-12, Tendou et al. disclose: (1) a reinforcing resin composition (Abstract; paragraphs 0072-0076) comprising: 
an epoxy compound (paragraphs 0028-0030); and 
a curing agent (paragraphs 0031-0044), 
(6) wherein the epoxy compound is an epoxy resin having an epoxy group at both ends (paragraph 0028);
(7) wherein a content of chlorine in the epoxy compound is 900 ppm or less (paragraph 0030);
(10) wherein curing temperature is 80o C or higher and 200o C or lower (paragraph 0076: see “150 oC” and “165 oC”);
(11) an electronic component device in which a substrate and an electronic component are bonded via a solder bump, the electronic component device comprising: a reinforcing part including the reinforcing resin composition between the substrate and the electronic component (12) wherein the reinforcing part is formed between a peripheral part of the electronic component and the substrate (paragraphs 0074-0076: includes “peripheral” – see also “fillet formation” in Abstract).
Tendou et al. contemplate the use of bisphenol type epoxy resins and mixtures thereof (see paragraph 0028).  They also aim to achieve moisture resistance with their composition (see Abstract; paragraph 0030).  However, they fail to disclose: (1) wherein the reinforcing resin composition contains a bisphenol E type epoxy resin as the epoxy compound in an amount of 25 mass% or more and 100 mass% or less relative to the total amount of the epoxy compound.
The teachings of Kuboki et al. and Kageyama are as set forth above and incorporated herein.  Both Kuboki et al. (see Abstract; page 1, lines 12-16) and Kageyama (see Abstract; page 1, lines 11-16) demonstrate that the instantly claimed epoxy resin is recognized in the art as a suitable epoxy resin for various electronics applications, with the benefit of excellent moisture resistance.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Tendou et al. with the instantly claimed epoxy resin because: (a) Tendou et al. contemplate the use of bisphenol type epoxy resins and mixtures thereof; (b) Tendou et al. aim to achieve moisture resistance with their composition; (c) the teachings of Kuboki et al. and Kageyama demonstrate that the instantly claimed epoxy resin is recognized in the art as a suitable epoxy resin for various electronics applications, with the benefit of excellent moisture resistance; and (d) it has been found that the prima facie obviousness determination.
Regarding claims 2 and 3, the combined teachings of Tendou et al., Kuboki et al., and Kageyama are as set forth above and incorporated herein.  Tendou et al. fail to explicitly disclose a composition: (2) further comprising a gelling agent; (3) wherein the gelling agent is at least one type selected from the group consisting of amide-based gelling agents, sorbitol-based gelling agents, and fatty acid triglycerides.  Rather, they contemplate the use of nonionic surfactants, including polyoxyethylene sorbitol fatty acid esters and glycerin fatty acid esters (see paragraph 0054).  The use of these surfactants would have obviously satisfied the instantly claimed “gelling agent”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulation the composition resulting from the combined teachings of Tendou et al., Kuboki et al., and Kageyama with the instantly claimed gelling agent because: (a) Tendou et al. contemplate the use of nonionic surfactants, including polyoxyethylene sorbitol fatty acid esters and glycerin fatty acid esters; and (b) the use of these surfactants would have obviously satisfied the instantly claimed “gelling agent”.
Regarding claims 4 and 5, the combined teachings of Tendou et al., Kuboki et al., and Kageyama are as set forth above and incorporated herein.  As discussed above, the teachings of Kageyama and the combined teachings of Kuboki et al. and Kageyama also demonstrate that the instantly claimed epoxy resin blend is recognized in the art as a suitable epoxy resin for various electronics applications, with the benefit of excellent moisture resistance.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
prima facie obviousness determination.
Regarding claim 9, the combined teachings of Tendou et al., Kuboki et al., and Kageyama are as set forth above and incorporated herein.  Tendou et al. contemplate the use of a filler (see paragraphs 0045-0048).  They fail to explicitly disclose: (9) wherein a content of the filler is 30 parts by mass or more and less than 180 parts by mass per 100 parts by mass of the epoxy compound.  Rather, they contemplate a filler quantity of 20 to 90% by mass (see paragraph 0048) and an epoxy resin quantity of 20% by mass or more (see paragraph 0029).  Collectively, these ranges obviously embrace or overlap the instantly claimed range.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Tendou et al., Kuboki et al., and Kageyama with the instantly claimed amount of filler because: (a) Tendou et al. contemplate a filler quantity of 20 to 90% by mass and an epoxy resin quantity of 20% by mass or more; (b) collectively, these ranges obviously prima facie case of obviousness exists.

Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US 2007/0104960 A1) in view of Kuboki et al. (JP 09-316170 A) and Kageyama (JP 60-069125 A).
Regarding claims 1, 6-8, and 10-12, Asano et al. disclose: (1) a reinforcing resin composition (Abstract; Figure 1; paragraph 0063) comprising: 
an epoxy compound (paragraphs 0027-0029); and 
a curing agent (paragraphs 0030-0038), 
(6) wherein the epoxy compound is an epoxy resin having an epoxy group at both ends (paragraphs 0027-0029);
(7) wherein a content of chlorine in the epoxy compound is 900 ppm or less (paragraph 0029);
(8) wherein the curing agent is at least one type selected from the group consisting of alicyclic polyamines, aliphatic polyamines, and modified products thereof (paragraph 0032);
(10) wherein curing temperature is 80o C or higher and 200o C or lower (paragraphs 0062);
(11) an electronic component device in which a substrate and an electronic component are bonded via a solder bump, the electronic component device comprising: a reinforcing part including the reinforcing resin composition between the substrate and the electronic component (Figure 1; paragraph 0063); and (12) wherein the reinforcing part is formed between a peripheral includes “peripheral”).
Asano et al. contemplate the use of bisphenol type epoxy resins and mixtures thereof (see paragraph 0028).  They also aim to achieve moisture resistance with their composition (see paragraph 0028).  However, they fail to disclose: (1) wherein the reinforcing resin composition contains a bisphenol E type epoxy resin as the epoxy compound in an amount of 25 mass% or more and 100 mass% or less relative to the total amount of the epoxy compound.
The teachings of Kuboki et al. and Kageyama are as set forth above and incorporated herein.  Both Kuboki et al. (see Abstract; page 1, lines 12-16) and Kageyama (see Abstract; page 1, lines 11-16) demonstrate that the instantly claimed epoxy resin is recognized in the art as a suitable epoxy resin for various electronics applications, with the benefit of excellent moisture resistance.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Asano et al. with the instantly claimed epoxy resin because: (a) Asano et al. contemplate the use of bisphenol type epoxy resins and mixtures thereof; (b) Asano et al. aim to achieve moisture resistance with their composition; (c) the teachings of Kuboki et al. and Kageyama demonstrate that the instantly claimed epoxy resin is recognized in the art as a suitable epoxy resin for various electronics applications, with the benefit of excellent moisture resistance; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claims 4 and 5, the combined teachings of Asano et al., Kuboki et al., and Kageyama are as set forth above and incorporated herein.  As discussed above, the teachings of Kageyama and the combined teachings of Kuboki et al. and Kageyama also demonstrate that the instantly claimed epoxy resin blend is recognized in the art as a suitable epoxy resin for various electronics applications, with the benefit of excellent moisture resistance.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Asano et al. with the instantly claimed epoxy resin because: (a) Asano et al. contemplate the use of bisphenol type epoxy resins and mixtures thereof; (b) Asano et al. aim to achieve moisture resistance with their composition; (c) the teachings of Kageyama and the combined teachings of Kuboki et al. and Kageyama also demonstrate that the instantly claimed epoxy resin blend is recognized in the art as a suitable epoxy resin for various electronics applications, with the benefit of excellent moisture resistance; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claim 9, the combined teachings of Asano et al., Kuboki et al., and Kageyama are as set forth above and incorporated herein.  Asano et al. disclose the use of a filler (see paragraphs 0046-0050).  They fail to explicitly disclose: (9) wherein a content of the filler is 30 parts by mass or more and less than 180 parts by mass per 100 parts by mass of the epoxy compound.  Rather, they disclose 50 to 900 parts by weight, preferably 100 to 500 parts by weight, of filler per 100 parts by weight of the epoxy resin (see paragraph 0049).  In light of this, prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Asano et al., Kuboki et al., and Kageyama with the instantly claimed amount of filler because: (a) Asano et al. disclose 50 to 900 parts by weight, preferably 100 to 500 parts by weight, of filler per 100 parts by weight of the epoxy resin; and (b) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

International Search Report
The international search report cited two X-references.  Both references have been considered, and one X-reference has been applied as prior art.




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 25, 2022